Case: 16-60281      Document: 00514073798         Page: 1    Date Filed: 07/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-60281                                    FILED
                                  Summary Calendar                              July 14, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
LUIS FEUSIER,

                                                 Petitioner

v.

UNITED STATES PAROLE COMMISSION,

                                                 Respondent


                       Petition for Review of a Determination
                           of the U.S. Parole Commission
                                    18 USC 4106A


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Luis Feusier has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Feusier has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the petition presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60281   Document: 00514073798   Page: 2   Date Filed: 07/14/2017


                              No. 16-60281

review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the PETITION
FOR REVIEW IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2